MEMORANDUM **
William Lester Eddings appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging defendants violated federal constitutional and Oregon state laws in processing his construction permit applications. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Clark v. Bear Stearns & *927Co., Inc., 966 F.2d 1318, 1320 (9th Cir.1992) (summary judgment and res judicata); Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999) (statute of limitations). We affirm.
The district court properly concluded that Eddings’s claims against the City of Jefferson (“City”) relating to the 1999 approval and 2000 denial of extension of a building permit were barred by res judicata. See Dodd v. Hood River County, 59 F.3d 852, 862 (9th Cir.1995).
The district court also properly concluded that applicable statutes of limitations barred Eddings’s remaining claims against the City and its officers. See Fink, 192 F.3d at 914 (“federal courts apply the forum state’s personal injury statute of limitations for section 1983 claims”); Or.Rev. Stat. §§ 12.110(1) & 30.275(9). Eddings’s claims that defendant Berman, in her personal capacity, committed fraud, are also time-barred, because such claims accrued by 1999 when Berman disclosed her ownership of property in the vicinity of the proposed development. See Or.Rev.Stat. §§ 12.110(1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.